IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,061




EX PARTE RONALD SHIPP, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 14,911 IN THE 294TH DISTRICT COURT
FROM VAN ZANDT COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his conviction. Shipp v.
State, No. 12-94-00307-CR (Tex. App.–Tyler, July 28, 1995, no pet.). 
            Applicant contends, among other things, that he pleaded guilty with the understanding that
he would be able to appeal the trial court’s ruling on his motion to suppress in cause number 14,703.
We remanded this application to the trial court for findings of fact and conclusions of law. The trial
court found that the parties agreed that, as a condition of his guilty plea, Applicant would be allowed
to appeal the trial court’s ruling on his motion to suppress in cause number 14,703. The trial court
recommended that we grant Applicant an out-of-time appeal. We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.
14,911 from the 294th Judicial District Court of Van Zandt County. Applicant is ordered returned to
that time at which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues. We hold that, should Applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.
 
Delivered: December 17, 2008
Do Not Publish